—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered August 1, 2000, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (O’Dwyer, J.), of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is affirmed.
*381The Supreme Court properly denied suppression of the defendant’s statement (see People v Burdo, 91 NY2d 146; People v Bing, 76 NY2d 331; People v Steward, 88 NY2d 496; People v Cawley, 76 NY2d 331). Feuerstein, J.P., O’Brien, Adams and Cozier, JJ., concur.